DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT/ARGUMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal (Notice of Appeal was submitted on 17 May, 2022, but no Appeal Brief was filed). Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on  12 July, 2022 has been entered.

Disposition of Claims
Claims 1, 4-16 are pending.
Claims 2-3 are cancelled.
Claim 16 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite “the fibres are arranged in lattice planes, which are parallel to each other and orthogonal to the applied fluid flow”, which is considered to be new matter. Particularly, Applicant provides figures 6-8 and page 19, line 32-page 21, line 3 indicate written description support for this amendment. The Examiner, respectfully, disagrees. The only mention of the applied fluid flow is with respect to figure 7 and page 20, lines 6-11.  While it is evident that a fluid flow, 740, is applied to pass by the lattice structure, the specification and drawings fail to reasonably provide, or otherwise indicate, that the lattice plane of the fibers is orthogonal to the fluid flow. While the drawings are understood, in view of the explicitly disclosure of the specification, for what is reasonably taught, the drawings fail to indicate the extent of the positioning of the lattice plane relative to the fluid flow, e.g., there is no coordinate system to distinguish that the lattice plane is along two directions for which the fluid flow is perpendicular, indication that the direction of the fluid flow is normal, by indication of a perpendicular line respective to the surface of the lattice, or other suggestion that would reasonably indicate the fluid flow was intended, at the time the invention was effectively filed, to be orthogonal to the lattice plane. More so, when the disclosure does not provide that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. MPEP§2125-II. In view of this, the Examiner finds the limitation to be new matter not reasonably described at the time the invention was effectively filed, so as to reasonably convey to one having ordinary skill within the art, that the inventor(s), or joint inventor(s), had possession of the invention. For examination purposes, it is being interpreted that the claims are directed to the fibers being arranged in lattice planes, which are parallel to each other and respective to the applied fluid flow.
Claims 4-15 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(a).
Independent claim 16, has been newly presented to recite “each fiber of the first set of fibers having a constant width in a direction perpendicular to the common first direction” and “each fiber of the second set of fibers having a constant width in a direction perpendicular to the common second direction”, which is considered to be new matter. Particularly, Applicant provides figure 3, page 15, line 26, and page 16, line 13 indicate written description support for this amendment. The Examiner, respectfully, disagrees. It is evident based on the drawings, in addition to the physical structure of described fibers, that the first and second sets of fibers have widths.  However, when the disclosure does not provide that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. MPEP§2125-II. The specification fails to provide any evidence that the widths of the fibers are constant. In view of this, the Examiner finds the limitation to be new matter not reasonably described at the time the invention was effectively filed, so as to reasonably convey to one having ordinary skill within the art, that the inventor(s), or joint inventor(s), had possession of the invention. For examination purposes, it is being interpreted that the claims are directed to the fibers having a width in a direction perpendicular to the respective common first and second directions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over YARON (US 5,429,177), in view of TOKAI (US 6,022,486).
As to claim 1, YARON discloses a lattice element (abstract – very thin foil is formed in patterns of slits and slots that produce highly efficient regenerators when the foil is stacked in layers as by rolling it upon itself; col.4, lines 16-21) adapted to receive a fluid flow applied therethrough (col.4, lines 58-66), comprising fibers (13 and 16 – wall members; shown in figures 1, 2, 17, and 19 at least), wherein:
the fibers are arranged in lattice planes which are parallel to one another (13 are arranged parallel with adjacent 13 members in the z-direction while 16 are arranged parallel  with adjacent 16 members in the x direction; col.9, lines 1-8; shown in figures 1, 2, 17, and 19) and respective to the applied fluid flow (direction indicated by 15, in view of col.4, lines 58-66 which provides fluid flow along direction 15, in addition to cross flow through the openings formed by the disposal of the fibers), each having a respective mass amount (as shown in the cited figures, the members 13 and 16 are 3-dimensional structures of which take up space in the x, y, and z-directions, such that there is a mass associated with such structures as they exist and take up space),
the fibers of any given lattice plane do not contact each other (see figures 1, 2, 17, and 19 – wherein members 13 do not contact members 13 which are in the same plane or any other plane as shown in figures 2 wherein members 16 provide a space between the members 13 which are adjacent along a direction into and out of the page (using the coordinate system shown in figure 1, specifically the into and out of page direction is the y-direction)), but the fibers of the given lattice plane each contact at least two respective fibers of a neighboring lattice plane (figure 2  shows a stack of figures 1, wherein there are a plurality of layers placed on top one another which are in the form of that shown in figure 1; col.5, lines 66-69; 13 contacts 16 which are in neighboring lattice planes, but 13 does not contact another grouping of 13 due to the placement/spacing created by members 16); and
wherein the lattice element exhibits exactly one predominant mass weighted direction of longitudinal fiber extensions (see annotated figure 1-A),
wherein all fibers belong to a first or second set of fibers(13 are arranged parallel with adjacent 13 members in the z-direction, so as to be the first set of fibers, while 16 are arranged parallel  with adjacent 16 members in the x direction, so as to be the second set of fibers; col.9, lines 1-8; shown in figures 1, 2, 17, and 19) and the fibers of the first set of fibers all extend along a common first longitudinal direction of fiber extension (13 are arranged parallel with adjacent 13 members in the z-direction)  and the fibers of the second set of fibers all extend along a common second longitudinal direction of fiber extension(16 are arranged parallel  with adjacent 16 members in the x direction;col.9, lines 1-8; shown in figures 1, 2, 17, and 19) different from the first longitudinal direction (the z and x directions are different from one another).

    PNG
    media_image1.png
    1043
    1581
    media_image1.png
    Greyscale

Annotated Figure 1-A

However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to regenerators and regenerator designs/modifications.

As to claim 5, YARON, as modified by TOKAI, teach wherein the lattice element is made from fibers of which are magnetocaloric fibers. YARON further discloses wherein the first set of fibers comprises a smaller mass amount of material than the second set of fibers (see figure 17 -19; wherein there is less material provided for 13 than 16 in each example), and the predominant mass-weight direction is oriented along the second longitudinal direction (in view of a similar analysis of vector addition to that provided within figure 1-A, vector analysis of figures 17-19, wherein there is less material provided for the first set of fibers, would cause the magnitude of the larger number of second set of fibers to be greater than the first set of fibers, such that vector addition would cause the predominant mass-weighted direction to be oriented along the second longitudinal direction).

As to claim 6, YARON, as modified by TOKAI, teach wherein the lattice element is made from fibers of which are magnetocaloric fibers. YARON further discloses wherein a number of fibers in the first set of fibers is smaller than a number of fibers in the second set of fibers (as shown in figure 1, 17 , and 19, wherein there are only 4 provided fibers or 13 and 5 provided fibers of 16).

As to claim 7, YARON, as modified by TOKAI, teach wherein the lattice element is made from fibers of which are magnetocaloric fibers. YARON further discloses wherein, considering a cross-sectional surface area having a surface vector parallel to the longitudinal extension direction (similar to the extension vectors depicted in annotated figure 1-A), the first set of fibers is at least two times smaller than the second set of fibers (see at least figure 17 or 19, wherein the tapering of the members 13 provides wherein the members are at least 2 times smaller along the entire taper as that of the larger members of 16 at the base of the lattice depicted).

As to claim 8, YARON, as modified by TOKAI, teach wherein the lattice element is made from fibers of which are magnetocaloric fibers. YARON does not further disclose wherein an extension of the fibers in a direction perpendicular to their longitudinal extension is between 50µm and 800µm.
However, TOKAI, further teaches wherein the diameter, in an exemplary embodiments that the grain size, which is designated as being the diameter, is 100 to 200 µm (col.7, lines 46-49;col.9, lines 14-17). This is strong evidence that modifying YARON as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. a range of particles suitable for the lattice which are then placed within a regenerator for the purpose of heat exchange). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify YARON by TOKAI such that the fibers had a size, in the direction perpendicular to the extension direction of the fiber to be within a defined ranged(100 to 200 µm), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of providing a range of particles suitable for the lattice which are then placed within a regenerator for the purpose of heat exchange.
Secondly, TOKAI notes that the particles/filaments should be within a desired range, as too small of particles/filaments will likely flow out of the regenerator, along with the high-pressure working medium, or too large of particles/filaments will restrict the thermal conduction between the working medium and the magnetic substances, thereby decreasing the thermal conductivity and impairing the recuperative effect of the regenerator (col.4, lines 42-55). Therefore, the size of the fibers in the direction perpendicular to the longitudinal fiber extensions is a recognized result-effective variable, i.e. a variable which achieves a recognized result. In this case, the size of the diameter of the particle/fiber, which is in the direction perpendicular to the direction of which the remaining portion of the particle/fiber extends directly affects the ability of the regenerator to function, specifically with lack of material remaining within the regenerator and the thermal conductivity between the materials (i.e. magnetic material and working fluid). Therefore, since the general conditions of the claim, i.e. the fibers having a size in the direction perpendicular to the longitudinal fiber extension direction which is of a desired size to ensure the material remains within the regenerator or that the material does not decrease the thermal conductivity between materials, was disclosed by the prior art TOKAI, it is not inventive to discover the optimum workable value of the fiber size in the direction perpendicular to the extension direction by routine experimentation, and it would have been obvious to ne having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide that the fibers were extended between 50µm and 800µm in a direction perpendicular to the longitudinal extension direction by YARON, as modified by the teachings and understandings of TOKAI, by having the fiber/particle size to be within a desired range for the reasons stated above.

As to claim 9, YARON discloses a regenerator, comprising:
a regenerator housing (cylindrical housing 19);
a lattice element defined by claim 1 (see portion of claim 1 for which YARON discloses) in the regenerator housing (col. 6, lines 33-36 – 18 is the lattice material according to any of the embodiments, including those as shown in figures 1, 2, 17, and 19; col. 10, lines 8-21 – once rolled, the foils may simple be inserted into the cylindrical housing 19)); and
a fluid channel system configured to guide a flow of a fluid through the magnetocaloric lattice element (see figure 14; col.10, lines 16-21 – a cylindrical housing 19 having an end coupling 20 creating one port, which housing is closed by end cap 21 having a coupling 22 providing a second port; figure 15-16 – overall system of which the regenerator is utilized within).
However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to regenerators and regenerator designs/modifications.

As to claim 13, YARON, as modified by TOKAI, discloses a cooling device (abstract – at least a heat pump, refrigerator, and cryocoolers) and the lattice element according to claim 1 (see portions of claim 1 for which YARON discloses).
However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to cooling devices and cooling devices designs/modifications.

As to claim 14, YARON, as modified by TOKAI, discloses a cooling device (abstract – at least heat engines) and the lattice element according to claim 1 (see portions of claim 1 for which YARON discloses).
However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators, and systems thereof, from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to power generators and power generators designs/modifications.

As to claim 16, YARON discloses a lattice element (abstract – very thin foil is formed in patterns of slits and slots that produce highly efficient regenerators when the foil is stacked in layers as by rolling it upon itself; col.4, lines 16-21), comprising
a first set of fibers (13 and/or 16 – wall members; shown in figures 1, 2, 17, and 19 at least) arranged in a first lattice plane(13 are arranged parallel with adjacent 13 members in the z-direction while 16 are arranged parallel  with adjacent 16 members in the x direction; col.9, lines 1-8; shown in figures 1, 2, 17, and 19), wherein each fiber of the first set of fibers has a length extending in a common first direction(either x-direction or z-direction) and adjacent fibers are spaced a distance apart from each other (figures 1, 2, 17, and 19),
each fiber of the first set of fibers having a width in a direction perpendicular to the common first direction (width of 13 in either direction y or x- directions or width of 16 in either direction y or z-directions) and a mass amount of magnetocaloric material (as shown in the cited figures, the members 13 and 16 are 3-dimensional structures of which take up space in the x, y, and z-directions, such that there is a mass associated with such structures as they exist and take up space);
a second set of fibers (13 and/or 16 – wall members; shown in figures 1, 2, 17, and 19 at least) arranged in a second lattice plane(13 are arranged parallel with adjacent 13 members in the z-direction while 16 are arranged parallel  with adjacent 16 members in the x direction; col.9, lines 1-8; shown in figures 1, 2, 17, and 19), which is adjacent and parallel to the first lattice plane (figures 2; col.9, lines 39-41), and wherein each fiber of the second set of fibers has a length extending in a common second direction(either x-direction or z-direction) that is different from the common first direction (figures 1, 2, 17, and 19)  and adjacent fibers are spaced a distance apart from each other (figures 1, 2, 17, and 19)
each fiber of the second set of fibers having a width in a direction perpendicular to the common second direction (width of 13 in either direction y or x- directions or width of 16 in either direction y or z-directions) and a mass amount of magnetocaloric material (as shown in the cited figures, the members 13 and 16 are 3-dimensional structures of which take up space in the x, y, and z-directions, such that there is a mass associated with such structures as they exist and take up space); and
a plurality of each of the first and second sets of fibers arranged in respective first and second lattice planes (figure 2), the first and second lattice planes arranged alternatingly such that each fiber of a respective first lattice plane is attached to at least two of the fibers of an adjacent second lattice plane (figure 2),
wherein the width of each fiber of the first set of fibers is relative to a width of each fiber of the second set of fibers (figure 2), and
wherein the lattice element exhibits exactly one predominant mass weighted direction of longitudinal fiber extensions (see annotated figure 1-A).
However, YARON does not disclose the widths of each of the first set of fibers is two times smaller than the width of each fiber of the second set of fibers, or wherein the overall lattice element is that of a magnetocaloric lattice element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of YARON to have each fiber of the first set of fibers to have a width two times smaller than the width of each fiber of the second fiber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). MPEP §2144.04 -IV(A). In the instant case, the device of YARON would not operate differently with the claimed widths and since the fibers are provided to have variations within width (figures 17, 19) and there is a need to provide the necessary ratio between solid volume and void volume of the regenerator matrices to achieve lower rate of conduction and lower temperature variation, to achieve the maximum efficiency of the regenerator (col. 6, line 55 – col. 7, line 16), the device would function appropriately having the claimed widths between the first and second fiber sets. Further, applicant places no criticality on the width differences claimed, indicating that the width can be within a multitude of sizes, such as additionally four to eight times smaller (pg. 16, lines 11-13), and varying along the longitudinal extension of the fiber (pg. 4, lines 32-33).
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to cooling devices and cooling devices designs/modifications.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YARON (US 5,429,177), in view of TOKAI (US 6,022,486) and MITCHELL (US 6,854,509 B2).
As to claim 4, YARON, as modified by TOKAI, teach wherein the lattice element is made from fibers of which are magnetocaloric fibers. 
YARON, however, does not further disclose wherein the angle between the first and second directions is provided as claimed.
However, MITCHELL is within the field of endeavor related to regenerator design. MITCHELL teaches “the structure of the spaces is designed to cause fluid to flow diagonally across each side of the foil from edge to edge, or in a cylindrical regenerator, to trace helical paths from one end of the regenerator to the other” (col.8).  For which, “the angle of the spacers determines the pitch of the helixes, and thus the distance that fluid must flow to move from one end of the regenerator to the other.  A smaller angle produces shorter flow path and less violent interaction where streams on opposite side of the spacer foil cross each other. A larger angle creates a more violent interaction. A larger angle also creates a longer flow path and thus a larger opportunity for heat transfer. Both the extent of interaction between the intersecting streams and the length of the flow paths for those streams affect both heat transfer and pressure drop” (col.8).  To which, the angle between the different directions of the fiber extensions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the angle between the first and second directions of the fiber extensions which can be provided as smaller or larger dependent on the interaction desired between the flows, in addition to affects related to both heat transfer and pressure drop. In addition, as recognized, “optimization of the angle between flow grooves on the front and back sides of the spacer material depends on the particulars of the application, particularly the type of cryocooler and frequency at which it operations. Optimization can be accomplished by techniques known in the art (MITCHELL at col.8)”. Therefore, since the general conditions of the claim, i.e. an angle provided between the first and second longitudinal extensions of the fiber extensions which can be optimized for a given angle for a desired interaction between fluid, in addition to heat transfer and pressure drop as taught by MITCHELL, it is not inventive to discover the optimum workable value of the angle between the first and second longitudinal directions of the fiber extensions by routine experimentation, and it would have been obvious to one of ordinary skill within the art, prior to the invention being effectively filed, to provide the desired angle between the first and second longitudinal extension directions as taught by MITCHELL for the overall purpose of providing the desired interaction between the fluid path, in addition to optimizing for a desired heat transfer rate and pressure drop.

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YARON (US 5,429,177), in view of TOKAI (US 6,022,486) and SAITO (US 2003/0051774 A1).
As to claim 10, YARON, as modified by TOKAI, discloses a heat pump (abstract) and the lattice element according to claim 1 (see portions of claim 1 for which YARON discloses).
However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to regenerators and regenerator designs/modifications.
Furthermore, it is known within the magnetocaloric arts, known as magnetic refrigeration systems, that an external magnetic field is applied to the magnetic material within such systems so as to remove or add heat.  This is explicitly shown within SAITO. SAITO explains, “magnetic refrigeration generates low temperatures as follows by applying a magnetocaloric effect (a phenomenon in which when an external magnetic field is changed with respect to the magnetic material while the magnetic material is thermally insulated, the temperature of this magnetic material changes)”(par. 6) and “a permanent magnet is a small convenient magnetic field generation means” (par. 19). Thus, it would have been known to those having ordinary skill within the art, prior to the effective filing date of the claimed invention, that magnetocaloric systems required the application or removal of an electromagnetic field, external to the magnetocaloric material, to provide the changes in temperature desired. It is, therefore, not inventive to claim that a magnetic assembly is used for applying the external magnetic field to the lattice element, as it is required within such systems to operate. In addition, SAITO teaches (see figure 8 of SAITO) wherein the magnetocaloric material(1 – magnetic material; par. 151) within  a chamber (2 – magnetic refrigeration chamber; par. 151) and the external magnet assembly  (5a, 5b – permanent magnets; par. 150) being mutually arranged ( as shown in figure 8) for applying the external magnetic field to the magnetocaloric lattice element with a field direction which is parallel to the predominant mass-weighed direction of longitudinal fiber extension (SAITO provides this through the mutual positioning of the magnet to the magnetocaloric material within the regenerator structure), wherein SAITO previously provided that the application of the magnet assembly is known and imperative to the operation of the magnetocaloric refrigeration systems to provide a magnetic field to the magnetocaloric material. Again, it will be noted that this is strong evidence that modifying YARON, in view of the teachings of TOKAI, was well within the ordinary capabilities of one skilled within the art and would produce predictable results to one skilled in the art (i.e. heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet). Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify YARON, in view of TOKAI, such that the magnet assembly and the magnetocaloric material are mutually assembled to one another for the purpose of applying a magnetic field to the magnetocaloric material, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet.

As to claim 11, YARON, as modified by TOKAI, discloses a heat pump (abstract) and the lattice element according to claim 1 (see portions of claim 1 for which YARON discloses),in addition to the lattice material having fibers with the same respective mass amount (col.9, lines54-57 – controlling of the removal of material process to ensure solid and removed volumes can be accurately controlled, in addition to being uniform, which suggests that the members 16 an 13 can be the same mass by controlling the removal of material for the resulting structure to be uniform).
However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to regenerators and regenerator designs/modifications.
Furthermore, it is known within the magnetocaloric arts, known as magnetic refrigeration systems, that an external magnetic field is applied to the magnetic material within such systems so as to remove or add heat.  This is explicitly shown within SAITO. SAITO explains, “magnetic refrigeration generates low temperatures as follows by applying a magnetocaloric effect (a phenomenon in which when an external magnetic field is changed with respect to the magnetic material while the magnetic material is thermally insulated, the temperature of this magnetic material changes)”(par. 6) and “a permanent magnet is a small convenient magnetic field generation means” (par. 19). Thus, it would have been known to those having ordinary skill within the art, prior to the effective filing date of the claimed invention, that magnetocaloric systems required the application or removal of an electromagnetic field, external to the magnetocaloric material, to provide the changes in temperature desired. It is, therefore, not inventive to claim that a magnetic assembly is used for applying the external magnetic field to the lattice element, as it is required within such systems to operate. In addition, SAITO teaches (see figure 8 of SAITO) wherein the magnetocaloric material(1 – magnetic material; par. 151) within  a chamber (2 – magnetic refrigeration chamber; par. 151) and the external magnet assembly  (5a, 5b – permanent magnets; par. 150) being mutually arranged ( as shown in figure 8) for applying the external magnetic field to the magnetocaloric lattice element with a field direction which is parallel to the predominant mass-weighed direction of longitudinal fiber extension (SAITO provides this through the mutual positioning of the magnet to the magnetocaloric material within the regenerator structure) and oriented along a bisector of the lattice between the longitudinal directions of the lattice material, wherein SAITO previously provided that the application of the magnet assembly is known and imperative to the operation of the magnetocaloric refrigeration systems to provide a magnetic field to the magnetocaloric material. Again, it will be noted that this is strong evidence that modifying YARON, in view of the teachings of TOKAI, was well within the ordinary capabilities of one skilled within the art and would produce predictable results to one skilled in the art (i.e. heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet). Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify YARON, in view of TOKAI, such that the magnet assembly and the magnetocaloric material are mutually assembled to one another for the purpose of applying a magnetic field to the magnetocaloric material, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet.

As to claim 12, YARON, as modified by TOKAI,  discloses a heat pump (abstract) and the lattice element according to claim 5 (see rejection of claim 5), in addition to wherein the first longitudinal direction is perpendicular to the second longitudinal direction (see at least figures 1-2 of YARON or figures 18 and 19, wherein the second longitudinal direction can be the predominant mass weighed direction of the extensions, as for at least reasons related ot he members 13 being broken up or smaller and broken up when compared to the continuous longitudinal direction of members 16)
However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to regenerators and regenerator designs/modifications.
Furthermore, it is known within the magnetocaloric arts, known as magnetic refrigeration systems, that an external magnetic field is applied to the magnetic material within such systems so as to remove or add heat.  This is explicitly shown within SAITO. SAITO explains, “magnetic refrigeration generates low temperatures as follows by applying a magnetocaloric effect (a phenomenon in which when an external magnetic field is changed with respect to the magnetic material while the magnetic material is thermally insulated, the temperature of this magnetic material changes)”(par. 6) and “a permanent magnet is a small convenient magnetic field generation means” (par. 19). Thus, it would have been known to those having ordinary skill within the art, prior to the effective filing date of the claimed invention, that magnetocaloric systems required the application or removal of an electromagnetic field, external to the magnetocaloric material, to provide the changes in temperature desired. It is, therefore, not inventive to claim that a magnetic assembly is used for applying the external magnetic field to the lattice element, as it is required within such systems to operate. In addition, SAITO teaches (see figure 8 of SAITO) wherein the magnetocaloric material(1 – magnetic material; par. 151) within  a chamber (2 – magnetic refrigeration chamber; par. 151) and the external magnet assembly  (5a, 5b – permanent magnets; par. 150) being mutually arranged ( as shown in figure 8) for applying the external magnetic field to the magnetocaloric lattice element with a field direction which is parallel to the predominant mass-weighed direction of longitudinal fiber extension which is the second longitudinal direction (SAITO provides this through the mutual positioning of the magnet to the magnetocaloric material within the regenerator structure, in addition to being capable based on mutually arranging to have the field direction being parallel to the second longitudinal extension direction, which is the predominant mass weighed direction), wherein SAITO previously provided that the application of the magnet assembly is known and imperative to the operation of the magnetocaloric refrigeration systems to provide a magnetic field to the magnetocaloric material. Again, it will be noted that this is strong evidence that modifying YARON, in view of the teachings of TOKAI, was well within the ordinary capabilities of one skilled within the art and would produce predictable results to one skilled in the art (i.e. heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet). Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify YARON, in view of TOKAI, such that the magnet assembly and the magnetocaloric material are mutually assembled to one another for the purpose of applying a magnetic field to the magnetocaloric material, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet.

As to claim 15, YARON, as modified by TOKAI,  discloses a method of operating a heat pump (abstract) and the lattice element according to claim 1 (see portions of claim 1 for which YARON discloses).
However, YARON does not disclose wherein the overall lattice element is that of a magnetocaloric lattice element.
TOKAI discloses a magnetocaloric lattice element (abstract – a magnetic substance…This magnetic substance has its maximal of specific heat, due to magnetocaloric effect, at extremely low temperatures, the maximal value of specific heat being great. It also has a great lattice specific heat. A regenerator filled with the magnetic substance exhibits an excellent heat regeneration efficiency at extremely low temperatures; col.4, lines 25-55) comprises fibers of magnetocaloric material (col.4, lines 25-55 – When any one or more of the magnetic substances represented by the formula (I) are filled in the regenerator, they should preferably be used in the form of particles having an average diameters of 1 to 2,000µm or filaments having an aspect ratio of 2 or more and an average diameters of 1 to 2,000 µm.). TOKAI mentions refrigerators being developed in two ways: 1) enhancing efficiency of exiting gas-cycle refrigerators by adopting, for example the Stirling cycle, or 2) employing new refrigeration systems, which include heat cycles using magnetocaloric effect, such as Carnot and Ericsson-type cycles. Thus, it would be evident that magnetocaloric principles and materials are emergent from the gas-cycle refrigeration systems and designs, thereof, would be retrofitted with magnetocaloric materials to maximize the use of the magnetocaloric effect while aiming to enhance recuperations to ensure higher efficiency of the refrigeration cycle.  Specifically, YARON provides that the cycle of the regenerator is associated with at least and Ericsson cycle, such that with the teachings of TOKAI, one having ordinary skill within the art would be apprised to take the principles of magnetocaloric materials, and retrofit the lattice of YARON with fibers of magnetocaloric materials for the sole purpose of enhancing the efficiency of the overall structure of a gas-cycle Ericsson cycle regenerator, as TOKAI notes that it is known to develop refrigerators from current technologies through magnetocaloric enhancements.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify YARON with the teachings of TOKAI to provide that the lattice is created from a magnetocaloric material for the above known reasons of enhancement within the field of endeavor related to regenerators and regenerator designs/modifications.
Furthermore, it is known within the magnetocaloric arts, known as magnetic refrigeration systems, that an external magnetic field is applied to the magnetic material within such systems so as to remove or add heat.  This is explicitly shown within SAITO. SAITO explains, “magnetic refrigeration generates low temperatures as follows by applying a magnetocaloric effect (a phenomenon in which when an external magnetic field is changed with respect to the magnetic material while the magnetic material is thermally insulated, the temperature of this magnetic material changes)”(par. 6) and “a permanent magnet is a small convenient magnetic field generation means” (par. 19). Thus, it would have been known to those having ordinary skill within the art, prior to the effective filing date of the claimed invention, that magnetocaloric systems required the application or removal of an electromagnetic field, external to the magnetocaloric material, to provide the changes in temperature desired. It is, therefore, not inventive to claim that a magnetic assembly is used for applying the external magnetic field to the lattice element, as it is required within such systems to operate. In addition, SAITO teaches (see figure 8 of SAITO) wherein the magnetocaloric material(1 – magnetic material; par. 151) within  a chamber (2 – magnetic refrigeration chamber; par. 151) and the external magnet assembly  (5a, 5b – permanent magnets; par. 150) being mutually arranged ( as shown in figure 8) for applying the external magnetic field to the magnetocaloric lattice element with a field direction which is parallel to the predominant mass-weighed direction of longitudinal fiber extension (SAITO provides this through the mutual positioning of the magnet to the magnetocaloric material within the regenerator structure), wherein SAITO previously provided that the application of the magnet assembly is known and imperative to the operation of the magnetocaloric refrigeration systems to provide a magnetic field to the magnetocaloric material. Again, it will be noted that this is strong evidence that modifying YARON, in view of the teachings of TOKAI, was well within the ordinary capabilities of one skilled within the art and would produce predictable results to one skilled in the art (i.e. heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet). Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify YARON, in view of TOKAI, such that the magnet assembly and the magnetocaloric material are mutually assembled to one another for the purpose of applying a magnetic field to the magnetocaloric material, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of heat exchange due to the principles and application of a magnet to a system with a magnetocaloric material which exhibits a magnetocaloric phenomenon when applied or removed from the influence of a magnet.

Response to Arguments
Applicant's arguments filed 12 July, 2022 have been fully considered but they are not persuasive. 
At pages 8-11, Applicant argues against YARON. Applicant alleges that YARON does not provide the amendments made to claim 1, specifically “the fibers are arranged in lattice planes, which are parallel to each other and orthogonal to the applied fluid flow”. First, the Examiner notes the present invention, as originally filed, does not support the applied fluid flow being orthogonal to the magnetocaloric lattice, and presents the rejection under 35 U.S.C. 112(a), written description herein. Secondly, as noted by the Applicant, the lattices of the first and second fibers of YARON can be provided within stacks (pg. 9 of Applicant’s Remarks/Amendments; col. 9, lines 39-41 of YARON). YARON discloses the fluid periodically transverses the lattices in the x and y- directions, such that any fluid flow within the y-direction would be orthogonal to the lattice planes defined in the x-z plane of which the lattices are provided within. See col. 10, lines 3-7. Particularly, such fluid flow is necessary to maintain the balanced pressure front across the regenerator at each plane normal to the z-direction of the main fluid flow. As such, the Examiner is not persuaded to the allegations made by the Applicant.
At pages 10-11, Applicant argues against the fluid flow direction of MITCHELL, similarly to that provided against YARON. The Examiner is not persuaded to the allegations, in view of the rejection under 35 U.S.C. 112(a), written description. Furthermore, the use of MITCHELL is directed to the disposition of the first and second fibers of YARON at particular angles.  Providing YARON with such angles, as taught by MITCHELL, in addition to the requirement of the fluid flow of YARON to pass along an orthogonal direction to the lattice planes would further result in the claimed invention without changing the principle of operation or intended use of YARON. See MPEP § 2143.01 – V and 2143.01 – VI. Allegations of intended purpose or operability of MITCHELL, based on the fluid flow of MITCHELL, are not persuasive, as the modification cannot render the prior art invention being modified, in this case YARON, inoperable for the intended purposes or change the principle of operation. In view of this, the Examiner is not persuaded to the allegations made by the Applicant.
As to page 11, Applicant alleges patentability of the claimed invention over YARON, even if combined with MITCHELL, SAITO, and TOKAI. The Examiner is not persuaded to such arguments, in view of the rejection under 35 U.S.C. 112(a), written description. The present invention, as originally filed, does not provide evidences that the widths are constant. As such, the allegations made by the Applicant with respect to this, are unpersuasive, in view of the foregoing rejections herein. Second, YARON discloses providing design around the optimal ratio of lattice space to void space within the regenerator lattice material to achieve an optimal design of the regenerator. Applicant has not provided criticality to the ratio of widths between the first and second fibers, and as such, the claimed invention is obvious. . In view of this, and case law (MPEP §2144.04 – IV (A)), it would have been obvious for one having ordinary skill within the art to arrive at the claimed invention. As such, the Examiner is not persuaded to Applicant’s allegations.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            	7/28/2022